Citation Nr: 0024531	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral foot 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 6, 1959 to April 10, 
1961 and from May 19, 1961 to March 20, 1964.

The veteran filed a claim in May 1996 for service connection 
for bilateral foot disorders.  This appeal arises from the 
December 1996 rating decision from the Buffalo, New York 
Regional Office (RO) that denied the veteran's claim for 
service connection for bilateral foot disorders.  A Notice of 
Disagreement was filed in July 1997 and a Statement of the 
Case was issued in August 1997.  A substantive appeal was 
filed in September 1997 with no hearing requested.  

This case was remanded in August 1998 for further 
development.  The case was thereafter returned to the Board.


FINDING OF FACT

The claim for service connection for bilateral foot disorders 
is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
foot disorders is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the March 1959 service entrance examination, no history of 
foot trouble was reported.  On examination, the veteran's 
feet were clinically evaluated as normal.  

In June 1959, the veteran was seen for a corn on the fourth 
toe of the right foot.  In October 1959, there was plantar 
excrescence at the second metatarsal head and at the base of 
the 5th metatarsal head of the right foot.  There were like 
conditions on the left foot.  In February 1960, the veteran 
was referred to podiatry for a corn.  In July 1960, the 
veteran was seen for depressed transverse metatarsal arches 
with painful calluses.  He was referred to the orthopedic 
clinic.  Later in July 1960, the veteran had a plantar wart 
over the head of the second metatarsal on the right foot and 
a bad bunion on the dorsum of the fourth toe of the right 
foot.  In August 1960, the veteran had callosities of the 
pressure areas of the feet.  He had flat transverse arches 
that were contributory to his foot complaints.  
 
A March 1961 separation examination report shows the veteran 
complained of foot trouble.  On clinical examination the feet 
were evaluated as normal.

The veteran was treated in June 1961, August 1961, May 1963, 
and August 1963 for calluses and corns of the feet.  In 
September 1963, the veteran complained of pain of the feet 
after prolonged standing.  Physical examination showed callus 
formation on the bilateral metatarsal heads and flattening of 
longitudinal arch.  The impression was chronic bilateral 
metatarsalgia with plantar tyloma.  It was noted that this 
was a chronic condition requiring periodic reduction of the 
tyloma.

On the December 1963 separation examination, the veteran 
complained of foot trouble.  It was noted that the veteran 
had callused feet with no pain.  On examination, the 
veteran's feet were clinically evaluated as normal.

In January 1964, the veteran complained of recurrent pain of 
the left os calcis.  There was marked callus formation.

On a separation examination in March 1964, no history of foot 
trouble was reported.  On examination, the veteran's feet 
were clinically evaluated as normal.  

Received in August 1990 were VA medical records dating from 
January 1989 to August 1990 that show that the veteran was 
treated for bilateral chronic callused diabetic foot ulcers.  
Additionally of note is a hospital report from February to 
March 1990 that includes that the veteran had been on Insulin 
for diabetes for the past 12 years and had his first episode 
of foot ulceration approximately 8 months ago in May 1989 
when he had a draining blister on the plantar aspect of his 
right foot.  In January 1990, the veteran was treated for a 
left foot plantar ulcer.  It was noted that the veteran had 
very thick calluses on both feet and it was under these that 
the blisters had formed and then would come through or around 
the calluses.  The discharge diagnoses included diabetic foot 
ulcer of the right foot and diabetes mellitus.

In May 1996, the veteran filed a claim for service connection 
for bilateral foot disorders.

VA medical records dating from March 1994 to August 1996 show 
ongoing treatment for disorders to include foot ulcers of 
both feet related to diabetes that resulted in the amputation 
of several toes.  The veteran was also treated for bilateral 
calluses.

In a September 1996 statement in support of claim, the 
veteran reported he was unable to furnish evidence of 
continuous treatment since discharge.  The veteran stated he 
could not afford treatment after service and did not live 
near a VA medical center until 1975 when he relocated to 
Syracuse.  

By rating action of December 1996, service connection for 
bilateral foot disorders was denied.  The current appeal to 
the Board arises from this action.

Received in December 1997 were VA treatment records dating 
from March 1991 to October 1997 that show ongoing treatment 
for disorders to include a right transmetatarsal amputation 
for diabetic foot ulcers.

Received in November 1999 were VA treatment records from 
September 1978 to October 1999 that show treatment for 
chronic callosities and diabetic foot ulcers, bilaterally.  
Additionally of note is a record from September 1978 that 
includes that the veteran reported a history of diabetes for 
two to three months and long history of foot problems 
including plantar calluses and corns that were treated 
frequently while in active duty.  He currently worked as a 
janitor and was on his feet a lot.  On examination there were 
crowded toes and slight hammering of the right toes.  There 
was deep keratosis and calluses.  Further, a hospital record 
from February 1998 to March 1998 includes that the veteran 
had a right below the knee amputation for right diabetic foot 
ulcer with osteomyelitis.

II.	Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran's service medical records show that in September 
1963, the veteran had chronic bilateral metatarsalgia with 
plantar tyloma.  On separation examination in December 1963, 
it was noted that the veteran had callused feet.  
Additionally, in January 1964, there was marked callus 
formation.  In September 1978, the veteran complained of 
plantar calluses since service.  The evidence shows that the 
veteran has had treatment for calluses since 1978.  

This evidence is sufficient to well ground the veteran's 
claim.  In the context of well-groundedness, where the 
determinative issue involves a medical determination, 
competent medical evidence is required.  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  In this 
regard, for example, finding that the veteran's statements 
provided "a direct link between [his] active service and the 
current state of his claim," the Court has noted that "pes 
planus is the type of condition that lends itself to 
observation by a lay witness," and that when the issue is one 
of continuity of symptomatology, lay testimony may suffice to 
reopen a claim.  Falzone v. Brown, 8 Vet. App. 398 (1995) 
(citations omitted).  Additionally, in Hampton v. Gober, 10 
Vet. App. 481 (1997), the Court held that the veteran had 
presented a well-grounded claim for service connection for a 
knee condition when the evidence of record showed in-service 
treatment for knee problems, a diagnosis of a knee condition 
on his separation examination, and a claim filed one month 
following discharge, despite the fact that a medical 
examination performed one month after the claim was filed was 
silent as to a knee condition.  10 Vet. App. at 482.  The 
Court held expressly that "the diagnosis of a bilateral knee 
condition contained in the separation examination report 
provides evidence of both a current left knee condition and a 
relationship to service" that was adequate to well ground the 
claim.

Therefore, as the veteran was seen for treatment of chronic 
calluses in service, it was noted on a separation 
examination, and the veteran reported a history of calluses 
in relation to current treatment for calluses, he has 
satisfied the threshold requirement of presenting a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has set forth a claim which is 
plausible.


ORDER

The claim of entitlement to service connection for bilateral 
foot disorders is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral foot disorders is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In this case, a VA 
examination is needed to address the medical issues presented 
on appeal. 

Moreover, the United States Court of Appeals for Veterans 
Claims has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO should obtain all available postservice treatment 
records of the veteran which pertain to foot disorders.  The 
veteran has indicated that he has had treatment from the 
Syracuse, New York VA Medical Center.  Records from this 
facility are of record.  However, any additional treatment 
records from this facility should be obtained prior to VA 
examination.  Additionally, it was indicated in the September 
1978 VA treatment record that the veteran reported that he 
saw a private podiatrist.  These records should be obtained. 

Accordingly, the case is being remanded for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any bilateral 
foot disorders since service.  If the 
veteran cannot be reached at his most 
recent address of record, the 
representative's assistance in locating 
the veteran should be requested.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, to include any 
additional records from the Syracuse, New 
York VAMC and from the private podiatrist 
as noted in the September 1978 VA 
treatment record.  

2.   Thereafter, the veteran should be 
afforded a VA podiatry examination 
regarding foot disorders.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done as 
required.  

The examiner should express medical 
opinions regarding the following:

(1)  The examiner should look over 
the record and determine whether the 
veteran has bilateral metatarsalgia 
(or had bilateral metatarsalgia 
prior to any leg and toe 
amputation).

(2)  The examiner should look over 
the record and determine whether the 
veteran has bilateral plantar tyloma 
(or had bilateral plantar tyloma 
prior to any leg and toe 
amputation).

(3)  Is it at least as likely as not 
that the veteran has (or had prior 
to leg or toe amputations) either or 
both chronic metatarsalgia and/or 
plantar tyloma?

(4)  If so, is any current foot 
disability (or any foot disability 
prior to any amputation) at least as 
likely as not related to any foot 
disorder the veteran was treated for 
in service?

(5)  As to the veteran's toe and leg 
amputations and/or diabetic foot 
ulcers, is it at least as likely as 
not that these conditions were 
proximately due to or the result of 
any foot disability of service 
origin or aggravated by any foot 
disorder of service origin?  If such 
is the case, the degree of any 
aggravation of the 
amputation/diabetic foot disability 
by any service connected condition 
should be quantified, if feasible.

In answering these questions, the 
examiner should respond using the phrase 
highlighted in the above questions.  This 
is the standard of proof that the Board 
uses in adjudicating claims involving 
direct service connection.  The examiner 
should avoid using phrases like 
"possibly", "may have", "could 
have".

Upon receipt of the examination report, 
the RO should review the report to ensure 
that it is adequate for rating purposes.  
If not, the RO should return the 
examination report to the examining 
physician and request that any unanswered 
question be addressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

